Citation Nr: 0307223	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  95-25 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a cervical spine disability from 
March 9 to July 8, 1994.  

Entitlement to an increased rating for postoperative 
residuals of a cervical spine disability, currently rated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
October 1982.  The Department of Defense (DD) Form 214 
indicates prior active service in excess of 16 years.  On his 
original claim he indicated active duty from October 1962 to 
October 1982, which is consistent with DD Form 214 and the 
dates of his service medical and personnel records.  

The appeal comes to the Board of Veterans' Appeals (Board) 
from an October 1992 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  The October 1992 rating decision basically 
confirmed a no percent rating for the disability at issue, 
then classified as arthralgias of multiple joints, consistent 
with early rheumatoid arthritis.  The disability evaluations 
currently on appeal were assigned by rating decisions in 
August 1994, July 1995 and May 1996, which reflected a 
reclassified cervical spine disability, as stated on the 
preceding page.  

In September 1995, a Travel Board hearing was held in Atlanta 
before the undersigned, who is the Veterans Law Judge making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102.  A 
transcript of the hearing testimony is in the claims file.  

The case was remanded by the Board in April 1999 for further 
procedural development, the purpose of which has been met.  




FINDINGS OF FACT

1.  Postoperative residuals of a cervical spine disability 
were equivalent in severity to no more than moderate 
intervertebral disc syndrome with recurring attacks from 
March 9 to July 8, 1994.  

2.  Postoperative residuals of a cervical spine disability 
have been equivalent in severity to pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief, since July 8, 1994.  

3.  The applicable rating criteria for postoperative 
residuals of a cervical spine disability were revised, 
effective September 23, 2002.  

4.  The veteran's postoperative residuals of a cervical spine 
disability are shown to be more favorably evaluated under the 
former rating criteria..  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
postoperative residuals of a cervical spine disability from 
March 9 to July 8, 1994, are not met.  38 U.S.C.A. § 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2002). 

2.  The former criteria, as constituted prior to September 
23, 2002, for a 60 percent rating for postoperative residuals 
of a cervical spine disability since July 8, 1994, are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (67 Fed. Reg. 54345-54349 (Aug. 22, 2002); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  The Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal, strength, speed, coordination, and endurance.  
It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The Court has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

According to 38 C.F.R. § 4.59, painful motion is an important 
factor of disability with any form of arthritis, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to affected 
joints.  Muscle spasm will greatly assist the identification.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight- bearing 
and nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  See also Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 Vet. App. 417 
(1995).  

A.  Rating: November 1991-March 9, 1994.

A rating decision in August 1994 essentially granted service 
connection for the veteran's specified cervical spine 
disorder as part and parcel of the service connected 
arthralgia of multiple joints consistent with early 
rheumatoid arthritis, and assigned the effective date back to 
November 1991, based on the clinical evidence first showing 
the cervical spine disorder.  A 60 percent schedular rating 
was assigned from that date, up to March 9, 1994, except for 
periods during which temporary total ratings based on 
hospital treatment of the disability were in effect.  It is 
neither claimed nor shown that a greater than 60 percent 
rating was assignable for the disability for any period 
between November 1991 and March 9, 1994.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Historically, the service medical records show arthralgia, 
left shoulder and hand pain and numbness, dysesthesias of the 
left upper extremity, tingling of the left hand, left carpal 
tunnel syndrome, cervical spine traction on a daily basis 
over a period of 4-5 weeks, cervical spine stiffness and 
pain, and a possibility of rheumatoid arthritis of multiple 
joints.  

Private physician's records in 1991 indicate a herniated 
disc, C6-7, and disc bulges or protrusions at C4-5, and C5-6.  

A VA examination in April 1992 showed decreased range of 
motion of the cervical spine with decreased sensation of the 
left arm and hand, and decreased deep tendon reflexes of the 
left upper extremity.  X-ray examination revealed mild 
cervical spine spondylosis, C6-7.  

The veteran was hospitalized by VA in June 1992 for anterior 
cervical diskectomy and fusion at C6-7 with diskoplasty.  The 
final diagnoses were cervical spondylosis with cervical disk 
disease and C7 radiculopathy.  

The veteran was hospitalized by VA in October 1993 for 
posterior cervical diskectomy, laminectomy and foraminotomy 
at C6.  The final diagnosis was C5-6 cervical herniated 
nucleus pulposus.  

During a hearing on appeal before a hearing officer at the RO 
in February 1994, the veteran testified that he suffered from 
neck pain that radiated down his left arm, left arm weakness 
and left hand numbness.  

A 60 percent rating is assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  This is the maximum rating under this 
schedule.  Diagnostic Code 5293 (as constituted prior to 
September 23, 2002).  

B.  Rating: March 9-July 8, 1994

A 20 percent rating was assigned for the cervical spine 
disability from March 9 to July 8, 1994.  The 20 percent 
rating contemplates moderate limitation of motion (Diagnostic 
Code 5290) or moderate intervertebral disc syndrome with 
recurring attacks (Diagnostic Code 5293).  

A 30 percent rating would be warranted for severe limitation 
of cervical spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290.  A 40 percent rating would be warranted for severe, 
recurring attacks of intervertebral disc syndrome with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The RO has designated Diagnostic Code 5293 as the applicable 
rating criteria in this case, and the Board concurs in that 
designation.  

A VA examination on March 9, 1994, indicated no cervical 
spine or left upper extremity complaints.  The veteran was 
shown to have well-healed surgical scars from cervical spine 
diskectomy.  Cervical spine forward flexion was to 30 
degrees.  Backward extension was to 35 degrees.  Rotation was 
to 20 degrees to the left and 15 degrees to the right.  
Lateral flexion of the cervical spine was to 25 degrees, 
bilaterally.  X-ray examination showed diskectomy residuals, 
adequate alignment, mild posterolateral osteophytes at C6, 
bilaterally, and no paravertebral soft tissue swelling.  The 
diagnosis was postoperative status cervical diskectomy times 
2 with well healed scars and objective findings as noted.  

A report from the Social Security Administration on a claim 
for disability benefits in April 1994 showed that the veteran 
did well postoperatively following the November 1993 cervical 
spine procedure.  He was restricted from lifting more than 15 
pounds and pushing and pulling functions with the upper 
extremities.  It did not appear that his pushing and pulling 
restrictions had continued and he had been able to return to 
work in the field of maintenance-mechanic supervisor in 
February 1994.  

After the November 1993 surgery, the veteran recovered to the 
extent that he was able to return to his regular line of work 
in February 1994.  The March 1994 VA examination showed no 
complaints of cervical spine pain, radicular symptomatology 
affecting the upper extremities, not more than moderate 
limitation of motion, and not more than moderate 
intervertebral syndrome with recurring attacks.  The veteran 
did not report any recurring episodes of intervertebral disc 
syndrome.  The clinical evidence does not show criteria for 
more than a 20 percent rating for the cervical spine 
disability from March 9 to July 8, 1994.  

C.  Rating: July 8, 1994, To September 23, 2002

VA and private clinical records dated since July 1994 show 
the veteran's complaints of persistent cervical spine pain 
with radicular symptoms affecting the left upper extremity to 
include weakness and paresthesias.  On July 8, 1994, VA 
clinical records show that he had cervical spine pain 
radiating down the left upper extremity with numbness of the 
left thumb.  Later in July 1994, motor weakness of the left 
upper extremity was shown.  He was hospitalized by VA in 
August 1994 and a cervical myelogram revealed an extradural 
defect from C3-7 and herniated nucleus pulposus at C5-6.  He 
underwent anterior cervical diskectomy and decompression with 
fusion on C4-5 by bone plug, metal plate and screws.  
Cervical spondylosis was also shown.  In November 1994, 4/5 
weakness of the entire left upper extremity and decreased 
sensation of the dorsum of the left hand was shown.  
Additional myelographic findings revealed diffuse cervical 
spine stenosis, suspected herniated nucleus pulposus at C3-4 
with resultant cord compression, and additional disc bulge at 
C4-5.  

During the September 1995 travel board hearing, the veteran 
testified that he was not hampered in the performance of his 
job as a "director of fleet management."  He described 
limited backward extension of the neck, neck pain and 
shoulder pain.  He had 4 "bad days" of pain every week.  On 
a bad day, his pain was at 7 or 8 on a scale of 1 to 10, and 
sometimes it was at 10.  He was never without pain.  

Private clinical records dated in October 1995 show that 
cervical spine motion was limited "greater than 75 percent 
in all directions."  With right hand dominance, grip 
strength was 135 pounds on the right and 103 pounds on the 
left.  

VA clinical records dated in December 1995 show decreased 
pinprick sensation in the left C6 dermatome.  Decreased 
strength was noted.  

On a VA examination in September 1996, the veteran complained 
of cervical spine pain, limited motion, left arm pain, 
weakness and muscle spasms, and left hand numbness.  Forward 
flexion of the cervical spine was to 45 degrees.  Backward 
extension was to 22 degrees.  Rotation was to 30 degrees to 
the left and 40 degrees to the right.  Lateral flexion was to 
30 degrees, bilaterally.  On these motions, he grimaced in 
pain, but there was no torticollis.  Deep tendon reflexes of 
the left upper extremity were slightly sluggish.  There was 
slight hypoesthesia to pinprick stimuli at the left hand 
digits and thenar musculature.  The diagnosis was 
postoperative status, cervical diskectomies and fusion 
procedures for disk disease with well-healed scars, 
persistent subjective complaints, and functional residuals, 
as noted.  

Private clinical records dated in February 1998 show 
decreased strength of the left upper extremity from the 
shoulder to grip and decreased sensation to the elbow.  

A September 1998 Social Security award of disability benefits 
indicated that the veteran had cervical spine stenosis and 
radicular symptoms affecting the left shoulder and arm.  

VA outpatient treatment records dated in November 1998 
reflect complaints of left shoulder and neck pain at 6-7 on a 
scale of 1 to 10, swelling in the left hand, and numbness and 
tingling in the thumb.  

Private clinical records show, in November 1998, that the 
veteran was suffering from limited neck motion with pain and 
some tenderness to palpation of the neck and arm.  

VA clinical records show, in February 1999, that the veteran 
had 4/5 motor strength of the left upper extremity with 
decreased light-touch in a stocking glove distribution.  

On a VA (fee basis) examination in March 1999, he reportedly 
had upper extremity paresthesia due to herniated disc of the 
cervical spine.   There was slightly decreased strength of 
the left hand associated with the diskectomy.  There was a 
fine tremor of the left hand on the same side.  Paresthesias 
secondary to herniated disc of the cervical spine and some 
subjective weakness of the left upper extremity were 
diagnosed.  

VA outpatient clinical records dated from July to December 
2000 detail muscle tenderness in the cervical spine area, 
limited cervical spine motion, diminished sensation of the 
left hand, pain level at 6 on a scale of 1 to 10, increased 
pain over the previous 6 months, radiating, burning and 
throbbing pain, moderate functional impairment, steroid 
injections for cervical spine pain, myofascial pain, upper 
neck tiredness on minimal exertion, increasing left arm pain 
at 5-6 on a scale of 1 to 10 and associated tingling of the 
left hand digits.  

Private magnetic resonance imaging of the cervical spine in 
December 2000 showed fusion changes, C5, 6, 7, slight 
degenerative changes, mild stenosis, slight bulging at C3-4, 
small protrusion at C4-5, no significant central stenosis and 
intrinsically normal-appearing cervical cord.  Additional 
private clinical records show, in January 2001, that cervical 
spine forward flexion was to 60 degrees.  Backward extension 
was to 20 degrees.  Flexion to the right was to 85 degrees.  
Flexion to the left was to less than 60 degrees.  Cervical 
spine tenderness was elicited.  In March 2001, range of 
motion had improved to 85 degrees in lateral flexion, 
bilaterally.  Motor strength of the upper extremities was 
shown as 4/5.  

VA outpatient treatment records dated in April 2001 show that 
the veteran had received nerve block therapy for neck pain.  
Neck pain radiated into the left upper extremity.  He 
complained of numbness of the left 4th and 5th fingers.  
Cervical spine tenderness and paraspinal hypertonicity were 
revealed.  There was impaired light touch and pinprick 
discrimination in the left ulnar and superficial radial 
distribution, absent deep tendon reflexes of the left biceps, 
brachial and triceps muscles, left grip weakness of 3/5, and 
other left upper extremity weakness of 4/5.  The assessment 
was cervical spondylosis with C7 neuralgia and left ulnar 
mononeuropathy versus polyneuropathy versus postoperative 
anterior cervical disc fusion changes.  

VA outpatient treatment records dated in June 2001 show that 
he underwent a left C7 selective nerve root block for pain 
that reduced from 6 to 0 on a scale of 0 to 10.  Left 
shoulder pain returned to 6 on a scale of 1 to 10.  

A VA (fee basis) examination in October 2001 that was for 
diabetes mellitus, showed general findings of normal neck, 
normal coordination, motor function within normal limits, no 
muscle atrophy, sensation within normal limits and normal 
deep tendon reflexes for the upper extremities.  

Considering the clinical studies showing cervical disc 
disease, the veteran's complaints of cervical spine pain, 
limitation of motion, fatigue, and radicular symptomatology 
primarily affecting the left upper extremity of numbness, 
burning, paresthesia and muscle weakness, the Board finds 
that the veteran is entitled to a 60 percent evaluation for 
disability of the cervical spine during the designated 
period.  Basically, the medical evidence shows that the 
veteran has had persistent, postoperative symptoms compatible 
with diseased discs and neuropathy, with characteristic pain 
and muscular hypertonicity, with little intermittent relief 
since July 9, 1994.  His postoperative disability is 
considered to approximate a pronounced degree under 
Diagnostic Code 5293, as constituted during this period.  He 
has testified that there has been little intermittent relief, 
with 4 bad days of pain every week.  Consequently, as just 
indicated, the Board finds that the veteran is entitled to a 
60 percent evaluation for cervical disc disease in 
postoperative status.  

The Board has also considered the potential application of 
evaluating the cervical spine disability under different 
Diagnostic Codes.  The Board notes that the assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (en banc).  In the instant case, the Board 
notes that the veteran is not shown to have any residuals of 
a vertebral fracture or complete bony fixation (ankylosis) of 
the cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286 (2002).  The Board further notes that the 60 
percent evaluation under Diagnostic Code 5293 specifically 
takes into consideration neurological impairment inherent in 
intervertebral disc syndrome, "persistent symptoms" 
compatible with "other neurological findings appropriate to 
the site of the diseased disc."  38 C.F.R. § 4.71a (2002).  
Accordingly, the Board finds that Diagnostic Code 5293 is the 
most appropriate schedular criteria for the evaluation of the 
veteran's cervical spine disability.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

In addition, with respect to the veteran's complaints of 
pain, the Board notes that the Court has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under §§ 4.40 and 4.45.  
See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  In a precedent opinion, 
the VA General Counsel has held that disabilities rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, involved limitation 
of motion, which warranted consideration based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.  However, there is no basis for a 
rating in excess of the maximum schedular rating, under the 
provision for 38 C.F.R. §§ 4.40, 4.45.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

D.  Rating: Since September 23, 2002.

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended.  Under the revised criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is assigned.  This 60 percent rating 
remains the maximum disability evaluation under Diagnostic 
Code 5293.  

Note (1) specifies that, for purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Note (2) specifies that, when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3) specifies that, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 U.S.C.A. § 1155.  

Neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123 (2002).  Neuralgia 
is characterized by dull and intermittent pain, of typical 
distribution so as to identify the nerve, and is also rated 
on the same scale provided for injury of the nerve involved, 
with a maximum equal to moderate, incomplete, paralysis.  38 
C.F.R. § 4.124 (2002).  

Utilizing diagnostic codes other than Diagnostic Code 5293, 
the veteran is shown to have no more than moderate limitation 
of motion of the cervical spine, rated as 20 percent 
disabling under Diagnostic Code 5290.  

The manifestations of neurologic deficits of the left (minor) 
upper extremity include varying radicular symptomatology of 
numbness and paresthesias.  Left upper extremity weakness 
(4/5) is also considered under the nerve injury rating.  The 
Board finds that this symptomatology most nearly approximates 
and equates with mild neuritis of all radicular groups of the 
left upper extremity under Diagnostic Code 8613 that is rated 
as 20 percent disabling for mild incomplete paralysis for the 


nerve injury involved under Diagnostic Code 8513.  The 
combined rating under this rating scheme (20 percent under 
Diagnostic Code 5290 and 20 percent under Diagnostic Code 
8613) would be 40 percent.  Even if the rating under 
Diagnostic Code 8513 were 30 percent, for moderate, 
incomplete paralysis, the combined disability evaluation 
would not exceed 40 percent.  See 38 C.F.R. § 4.25.  It is 
obvious that this method of rating the veteran's cervical 
spine disorder would not result in the most favorable rating, 
as he is found to be entitled to a 60 percent rating under 
Diagnostic Code 5293, as constituted prior to September 23, 
2002.  

Since the veteran is not shown to meet the criteria for a 60 
percent rating under the revised Diagnostic Code 5293, for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (as "incapacitating 
episodes" are defined under Note (1), above), the former 
rating criteria under Diagnostic Code 5293 are more 
favorable.  See Karnas, cited above.  Therefore, the Board 
concludes that the rating of 60 percent should continue since 
September 23, 2002, on the basis of the rating criteria under 
Diagnostic Code 5293 as constituted prior to September 23, 
2002.  

The Board notes that the veteran was not personally and 
directly notified of the changes in Diagnostic Code 5293, but 
his representative was aware of the changes, as he specified 
them and argued for their applicability in the "APPELLANT'S 
BRIEF" dated on December 9, 2002.  No notice to the veteran 
was required because his representative "advanced or 
otherwise argued the applicability of the law in question."  
See 38 C.F.R. § 20.903(c) (2002).  The inapplicability of 
imposing revised criteria regarding separate and combined 
ratings in this case has been fully discussed and analyzed.  
There has been no prejudicial error against the veteran in 
this case by the absence of personal and direct notification 
to him of the revised criteria, nor is any such error 
claimed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  



E.  38 C.F.R. § 3.321 (2002).  

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 1996).  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letter 
dated 


in July 2001 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
Vet Center, service department, Social Security, and other 
Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. 
§ 3.159(e).  Thus, VA's duty to assist has been fulfilled.  




	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for postoperative residuals 
of a cervical spine disability from March 9 to July 8, 1994, 
is denied.  

An increased rating of 60 percent for the veteran's 
postoperative residuals of a cervical spine disability 
currently, since July 8, 1994, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

